department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc corp br6 spro-105569-00 uilc internal_revenue_service national_office technical assistance memorandum for district_counsel brooklyn cc ner brk attn andrew mandell from associate chief_counsel corporate cc corp subject lease_stripping transactions disclosure statement this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent issues in your incoming memorandum you requested guidance on several issues arising in transactions detected by the lease_stripping isp your questions concerning whether the transactions should be disregarded because they lack economic_substance and transferee_liability were addressed in an fsa dated date your question concerning the application of sec_482 is being addressed separately by cc intl and cc apjp respectively your remaining questions addressed in this ta are do the transactions qualify as sec_351 exchanges if the transactions are sec_351 exchanges what is the transferor’s basis in the stock acquired in the exchange conclusions spro-105569-00 in addition to meeting the technical requirements of sec_351 a transaction must have a bona_fide non-tax business_purpose to qualify as a sec_351 exchange the facts of each particular case will determine whether the transaction qualifies as a sec_351 exchange the basis in the stock is limited to its fair_market_value for several reasons set out in this memorandum background these situations involve transactions that are structured to separate the right to rental income and the realization of that income from the obligation to pay related rental expenses and the deduction of those expenses the transactions are lease_stripping transactions described in notice_95_53 1995_2_cb_334 as stated in notice_95_53 the service will disallow deductions for losses_and_expenses generated by the transactions under the provisions of sec_269 sec_382 sec_446 sec_482 sec_701 or sec_704 sec_7701 and the underlying regulations the service may also recharacterize the transaction under assignment-of-income principles the business-purpose doctrine or substance-over-form principles including step transaction and sham in addition the exchange considered in this memorandum viz the transfer of an asset to a corporation in exchange for the transferee corporation’s stock and its assumption of a transferor liability that i had not been taken into account for tax purposes by the transferor and ii is only slightly less in amount than the basis and value of the asset transferred is substantially_similar to that described in notice_2001_17 2001_09_irb_1 as provided in notice_2001_17 the service will disallow losses generated by the exchange for reasons that include sec_351 sec_269 and sec_357 of the code sec_1 e and b of the income_tax regulations and because the transactions lack economic_substance facts x a corporation owns depreciable equipment subject_to a pre-existing user lease with a 4-year term p a partnership purchases the equipment from x in exchange for a dollar_figurex note p immediately leases the equipment back to x for a term of four years and total lease payments due of dollar_figurex p then sells the property subject_to the user leases to y another corporation in exchange for y’s dollar_figurex note y immediately leases the property back to p for a term of four years and total lease payments due of dollar_figurex the residual_value of the equipment is zero p then sells its right to receive the rent payments from x accelerating the income due under the lease p uses the sale proceeds to satisfy its note to x p's majority partner fp is exempt from united_states taxation p allocates of the income to fp spro-105569-00 next p transfers its y note to z a corporation in exchange for z preferred_stock and z’s assumption of p’s obligation to make lease payments to y p takes the position that this exchange qualifies as a sec_351 exchange and that its basis in the z stock is equal to its basis in the y note dollar_figurex unreduced by the amount of the obligation to pay rent to y immediately thereafter p transfers its z stock to sub a member of the parent consolidated_group in exchange for sub preferred_stock the fair_market_value of the sub stock received by p is dollar_figurex parent makes a simultaneous transfer of property to sub in order to satisfy the control requirement of sec_351 the parties take the position the transaction qualifies as a sec_351 exchange with the result that sub’s basis in the z stock is the same as p’s basis in the z stock dollar_figurex sub then sells the z stock to an unrelated party for its fair_market_value dollar_figurex claiming a dollar_figurex loss the entire series of transactions were proposed and arranged by a tax_shelter promoter other than parent and sub the parties are all unrelated law and analysis i overview of relevant code provisions sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the corporation for purposes of sec_351 control is defined as ownership of at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the transferee corporation sec_351 and sec_368 sec_351 provides that if sec_351 would apply to an exchange but for the fact that there is received in addition to the stock permitted to be received under sec_351 other_property or money then gain if any to such recipient shall be recognized but not in excess of the amount of money received plus the fair_market_value of such other_property received and no loss to such recipient shall be recognized sec_357 provides in relevant part that except as provided in sec_357 and c if the taxpayer ie the transferor receives property that would be permitted to be received under sec_351 without the recognition of gain if it were the sole consideration ie the stock of the transferee corporation and as part of the consideration another party to the exchange assumes a liability of the taxpayer then such assumption or acquisition shall not be treated as money or other_property and shall not prevent the exchange from being within the provisions of sec_351 spro-105569-00 sec_357 provides that if taking into consideration the nature of the liability and the circumstances in the light of which the arrangement for the assumption was made it appears that the principal purpose of the taxpayer with respect to the assumption described in sec_357 was a purpose to avoid federal_income_tax on the exchange or if not such a purpose was not a bona_fide business_purpose then such assumption shall for purposes of sec_351 be considered as money received by the taxpayer on the exchange sec_357 provides that the burden is on the taxpayer to prove by the clear preponderance_of_the_evidence that such assumption is not to be treated as money received by the taxpayer sec_357 provides in relevant part that in the case of an exchange to which sec_351 applies if the sum of the amount of the liabilities assumed exceeds the total of the adjusted_basis of the property transferred pursuant to such exchange then such excess shall be considered as a gain from the sale_or_exchange of a capital_asset or of property which is not a capital_asset as the case may be sec_357 provides that sec_357 shall not apply to any exchange to which sec_357 applies sec_357 provides that if a taxpayer transfers in an exchange to which sec_351 applies a liability the payment of which either would give rise to a deduction or would be described in sec_736 then for purposes of sec_357 the amount of such liability shall be excluded in determining the amount of liabilities assumed sec_357 provides that sec_357 shall not apply to any liability to the extent that the incurrence of the liability resulted in the creation of or increase in the basis of any property sec_358 provides in relevant part that in the case of an exchange to which sec_351 applies the basis_of_property permitted to be received under such section without the recognition of gain_or_loss ie the stock of the transferee corporation shall be the same as that of the property exchanged decreased by the fair_market_value of any other_property received by the taxpayer the amount of money received by the taxpayer and the amount of loss to the taxpayer that was recognized on the exchange and increased by the amount that was treated as a dividend and the amount of gain to the taxpayer which was recognized on such exchange other than the dividend amount sec_358 provides that where as part of the consideration to the taxpayer another party to the exchange assumed a liability of the taxpayer such assumption shall for purposes of sec_358 be treated as money received by the taxpayer on the exchange spro-105569-00 sec_358 provides that sec_358 shall not apply to the amount of any liability excluded under sec_357 sec_358 provides inter alia that for transfers on or after date if the basis of stock determined without regard to sec_358 received by a transferor as part of a tax-free_exchange with a controlled_corporation exceeds the fair_market_value of the stock then the basis of the stock received is reduced but not below the fair_market_value by the amount determined as of the date of the exchange of any liability that is assumed in exchange for such stock and did not otherwise reduce the transferor's basis of the stock by reason of the assumption sec_358 however except as provided by the secretary_of_the_treasury sec_358 does not apply where the trade_or_business with which the liability is associated is transferred to the corporation as part of the exchange or where substantially_all the assets with which the liability is associated are transferred to the corporation as part of the exchange sec_358 ii analysi sec_1 the exchange of the leasehold position for stock is not a sec_351 exchange the transaction in which the transferee stock is received here the transfer by p to z must be carefully analyzed to determine that it does in fact satisfy the technical requirements of sec_351 for example under the facts presented a pre-existing shareholder or shareholders must join with the transferor p in transferring property to the transferee corporation z in order for the exchange to satisfy the control requirement of sec_351 see sec_1_351-1 negating transfers by a previous owner of the transferee stock if the value of the new stock issued to that transferor is relatively small compared to the value of the old stock owned by that transferor and the primary purpose of the transfer by that transferor was to qualify other transferors for sec_351 treatment see also revproc_77_37 sec_3 1977_2_cb_568 in addition to satisfying the technical requirements of sec_351 a transfer must have a bona_fide business_purpose in order to qualify as a sec_351 exchange see revrul_55_36 1955_1_cb_340 see also 688_fsupp_1129 n d tex aff'd 865_f2d_644 5th cir and the cases cited therein determining whether a bona_fide non-tax business_purpose motivated at least in part the sec_351 transaction requires intensive factual development of the motives and intent of the parties as gleaned through their written communications contracts and agreements their expertise on tax matters in general as well as their conduct throughout the transaction the service and the various courts have distilled several factors that aid in determining whether a valid non-tax business_purpose is present in a purported sec_351 transaction these factors include spro-105569-00 c c c c c c c c c c whether the transfer achieved its stated business_purpose whether the transfer primarily benefitted the transferor or the transferee the amount of potential non-tax benefit to be realized by the parties whether the transferee corporation is a meaningless shell whether the transferee’s existence is transitory whether the transferee corporation has any other assets of the type transferred the number of times the property was transferred both prior to and after the sec_351 transaction the amount of time each party held the property both prior to and after the sec_351 transaction whether there were any pre-arranged plans concerning future dispositions of the property and whether there were independent parties such as creditors that requested a specific structure for the transaction based on the facts as we understand them it appears there was no real purpose for the transactions apart from the creation of an asset the z stock with a basis far in excess of its value in order to generate a substantial tax loss that is not a bona_fide business_purpose accordingly the transfers do not qualify as sec_351 exchanges the transactions are therefore taxable sec_1001 exchanges and under sec_1012 p takes a cost_basis in the z preferred_stock ie a basis equal to the fair_market_value of the leasehold position transferred which might reasonably be argued to equal the fair_market_value of the preferred_stock received in the transaction note that this argument applies equally to the transfer of z stock to sub in exchange for sub stock as well as any subsequent transfers replicating the initial exchange although the present transaction presents a very strong case for disqualification for lack of a business_purpose courts have not required a strong showing in order to satisfy the sec_351 business_purpose requirement therefore the following arguments must also be developed spro-105569-00 even if the transfers qualify under sec_351 the basis in the stock is reduced by the amount of the obligations to make rental payments a transactions on or after date for transactions on or after date the basis of the z stock irrespective of any other provisions of the code or regulations will be reduced by the amount of the liability but not below fair_market_value under sec_358 note that sec_358 provides exceptions for liabilities assumed in connection with the transfer of a trade_or_business and for liabilities assumed if they are related to an asset received in the exchange in some cases eg those involving the transfer of post-employment retirement obligations of an inactive corporation taxpayers may claim that the transfer is within the scope of sec_358 exceptions for the transfer of a trade_or_business because they have transferred all that remains of the business our position is that the exception applies only to an ongoing trade_or_business not to the remnants of a now inactive trade_or_business b application of sec_358 reduces basis by the amount of the liability assumption the same result follows however for transactions not within the scope of sec_358 because the assumption of the transferor's p’s obligation to pay rent on its leasehold position is an assumption that would if made by a purchaser of the leasehold position in a taxable_exchange be included in the seller's amount_realized thus the assumption of this liability is within the scope of sec_357 and under sec_357 sec_358 and sec_358 the basis of the stock received must be reduced by the amount of the liability assumed taxpayers will take the position that the obligation to pay rent as part of the leasehold position is a liability described in sec_357 and that therefore the assumption of the liability does not reduce the stock basis by reason of sec_358 we disagree with this position congress enacted sec_357 to prevent inappropriate gain recognition resulting from the application of sec_357 to certain liabilities in general the assumption of a deductible_liability in a sec_351 exchange should be a nonrealizable event because it is improper to treat the assumed liability as income to the transferor and deny him the tax_benefit for its satisfaction 68_tc_223 otherwise the transferor is taxed on an amount which never was and never would be received by him as an economic gain id to prevent such inappropriate gain recognition under sec_357 congress enacted sec_357 see sec_103 of the technical corrections act of p l 1980_1_cb_499 s rep no 1980_1_cb_517 spro-105569-00 in the case under consideration the transfer of the leasehold position includes no corresponding right to use property subject_to the lease or to receive income from the property transferred under these circumstances the transferor cannot be considered to have transferred a trade_or_business accordingly revrul_95_74 1995_2_cb_36 does not apply to the transfers and under 153_f2d_323 8th cir the payment of the rent obligation will be a capital_expenditure not a deductible expense with respect to the transferee corporation because the payment of the rent obligations will not be a deductible expense of the transferee corporation z the deduction for the rental payments when made should accrue to the transferor p in such a case the purpose of sec_357 is not served by the exclusion of a liability because the transferor would not be denied the tax_benefit for the satisfaction of the liability therefore it is our position that the liabilities at issue here are not within the intended scope of sec_357 accordingly sec_358 has no application to the present exchange and the transferor’s basis in the transferee stock must be reduced by the amount of the liabilities assumed please note that the above discussion is based on our understanding that the leasehold positions assumed by the respective transferees did not include corresponding rights to either use property or receive income from property transferred as part of the leasehold interest to the extent such a right was transferred if for example p’s leasehold interest in the property were greater than the leasehold interest that it gave to y the corresponding portion of the liability may be within the scope of revrul_95_74 and therefore within the scope of sec_357 and sec_358 even if the assumption of the lease obligations would otherwise be within the scope of sec_357 and sec_358 the assumption is treated as a distribution of money under sec_357 and therefore reduces stock basis under sec_358 as stated above sec_357 provides that if taking into consideration the nature of the liability and the circumstances under which the arrangement for the assumption was made it appears that the principal purpose of the taxpayer with respect to an assumption described in sec_357 was not a bona_fide business_purpose then such assumption shall for purposes of sec_351 be considered as money received by the taxpayer on the exchange based on the facts presented and as discussed above it appears the principal purpose of the transferor p with respect to the assumption was simply to create an asset with a basis far in excess of its value viz the z stock that could be sold to generate a substantial loss for tax purposes with no real economic cost to the party this is not a bona_fide business_purpose spro-105569-00 accordingly the liability assumptions in each of these cases are squarely within the scope of sec_357 and are to be treated as distributions of money to transferor on the exchange consequently under sec_358 the basis in the transferee stock is reduced by the amount of the assumed obligations note that sec_357 takes precedence over both sec_357 and sec_357 sec_357 provides for application of the general_rule of sec_357 e xcept as provided in subsection b and c sec_357 expressly provides that sec_357 shall not apply to any exchange to which sec_357 applies this necessarily extends to sec_357 which simply excludes certain liabilities for purposes of applying sec_357 thus in an exchange to which sec_357 applies sec_357 does not apply and therefore sec_357 is rendered moot accordingly neither the general_rule of sec_357 nor sec_357 and apply to an exchange to which sec_357 applies the transaction does not represent a bona_fide loss the facts presented do not indicate that in reality any of the parties have suffered a genuine economic loss sec_165 provides that a taxpayer may deduct any loss sustained during the taxable_year for which the taxpayer is not indemnified by insurance or otherwise the loss must be a bona_fide loss representing a real change_of position in a true economic sense substance rather than form governs in determining a deductible loss sec_1 b a deduction for a loss must be based on an actual economic loss see eg 840_f2d_478 7th cir with respect to the property involved in the second sec_351 exchange ie p’s transfer of z stock to sub immediately prior to the exchange sub possessed dollar_figurex in treasury_stock immediately after the second sec_351 exchange in which sub’s stock was transferred to p in exchange for the z stock sub possessed preferred_stock of z worth approximately dollar_figurex immediately thereafter sub sold the preferred_stock to an unrelated party for dollar_figurex sub’s economic position never changed accordingly sub has had no loss and so it is not entitled to a sec_165 deduction note that this argument is consistent with other arguments such as sham_transaction and lack of economic_substance that are addressed in other advice case development hazards and other considerations further factual development in this case should be conducted with the foregoing arguments in mind other potential arguments issues are set forth below spro-105569-00 i case development our suggestions for case development relate primarily to developing a business_purpose argument under sec_357 or sec_351 because the other proposed arguments are inherently legal arguments in general exam should confirm that any claimed business purposes were valid and in fact achieved and whether they could have been achieved by means other than the assumption or exchange some specific points to pursue include the following how did the issuance and sale of the preferred_stock implement the claimed business_purpose what is the history of each of the respective transferees in the lease_stripping transactions to date its former business whether it ever made a profit how is it supposed to make a profit how assuming the liabilities helped the transferee earn a profit etc beyond obtaining the actual documents setting forth the terms of the transactions exam should develop the facts pertaining to how and why the terms of any documents were arrived at such as were there negotiations internal memoranda financial analyses etc as well as a history of what has occurred with respect to the preferred_stock how and why did sub sell the preferred_stock and when did it decide to sell it eg when an accounting firm proposed the shelter or at a later date in the transfers at issue here a significant factor would be whether there was any reasonable expectation at the time of the transfers of the leasehold positions to the respective transferees of there being sufficient residual_value in the rights transferred under the leases to justify the transaction on the basis of transferee profit or economic benefit motive ii hazards although there are litigation hazards in this case legally and factually with respect to each of the arguments presented above these lease_stripping transactions are clearly abusive and must be challenged it is important to note that our discussion of the hazards is not intended to dissuade you of the merits of the government’s case to the contrary based on our legal and factual arguments and the clear abuse we believe that disallowance of the claimed loss will be sustained in court spro-105569-00 re the sec_351 business_purpose requirement disqualifying the transaction under sec_351 for lack of business_purpose presents significant factual and legal hazards factually it could be difficult to establish that the exchange is devoid of any business_purpose while courts have consistently acknowledged the doctrine it has proven extremely easy for taxpayers to satisfy the requirement in fact we are unaware of a case in which an exchange otherwise meeting the requirements of sec_351 was disqualified and rendered a taxable_exchange solely for lack of sufficient business_purpose nevertheless the service position is that there is a business_purpose requirement in sec_351 since these cases present a particularly compelling case for a business_purpose argument we encourage the argument be made re treating the leasehold obligations as within the scope of sec_357 in terms of our analysis of the sec_351 exchange the taxpayer may argue that the leasehold obligations are contingent liabilities and therefore not liabilities within the scope of sec_357 and sec_358 the argument is based on the principle that the net effect of a taxable sale of assets in exchange in whole or in part for the buyer’s assumption of a contingent_liability of the seller that has not produced a financial or tax_benefit to the seller before the asset sale is that the seller’s net_income or loss with respect to the sale is not increased or reduced as a consequence of the buyer’s assumption of such a contingent_liability of the seller jerred g blanchard jr and kenneth l hooker fixing the assumption of liability rules the wrong way and the right way tax note sec_933 sec_937 date consequently the argument goes in a tax-free sec_351 exchange such a contingent_liability should not be taken into account or is not a liability for purposes of sec_357 and sec_358 it also finds some support in the case law cited below and the legislative_history of sec_357 nevertheless we disagree with this position furthermore the argument that the very liabilities described by sec_357 are not liabilities or are not to be taken into account for purposes of sec_357 and sec_358 is circular they necessarily are to be taken into account for purposes of sec_357 and sec_358 otherwise sec_357 and sec_358 are superfluous congress enacted sec_357 in response to several court cases that had developed different approaches to prevent the application of sec_357 to an assumption of a liability that had not produced a financial or tax_benefit for the transferor see 533_f2d_1114 9th cir rev’g in part and aff’g in part 61_tc_28 470_f2d_921 2d cir rev’g tcmemo_1971_262 reasoning that the term liability under sec_357 was meant to be limited to what might be called tax_liabilities ie liens in excess of tax costs 68_tc_223 reasoning that the term liability under sec_357 should be limited to those obligations which if spro-105569-00 transferred cause gain recognition under 331_us_1 and an obligation should not be treated as a liability to the extent that its payment would have been deductible if made by the transferor in contrast to the approaches developed by the courts however congress did not define or redefine the term liabilities for purposes of sec_357 or sec_357 in general rather under sec_357 congress excluded certain liabilities from the sec_357 determination specifically liabilities the payment of which would give rise to a deduction unless the liability had generated a tax_benefit for the transferor further the senate_finance_committee report accompanying the revenue act of which enacted sec_357 states that the provision is not intended to affect the definition of the term liabilities for any other provision of the code including sec_357 and sec_357 s rep no 95th cong 2d sess vol c b the taxpayer may also make an argument under sec_358 enacted as of the community renewal tax relief act of p l while taking the position that sec_358 does not apply to their particular transaction taxpayers may nevertheless argue that the legislative_history of sec_358 indicates congress did not view contingent liabilities as within the scope of sec_357 and sec_358 ie prior to the enactment of sec_358 although there is an indication in the legislative_history that the present congress was concerned whether contingent liabilities are within the scope of sec_357 we do not believe that sec_358 or its legislative_history precludes the arguments described above it is well settled that the views of one congress as to the construction of a statute adopted many years before by another congress have ‘very little if any significance ' 392_us_157 see also 356_us_590 we recommend the national_office be consulted with respect to the merits of any argument raised by the taxpayer under sec_358 and its legislative_history if and when that occurs re treating the liabilities as not within the scope of sec_357 the argument that the lease obligations are not sec_357 liabilities relies in large part upon the legal conclusion that the deductions that will arise from payment of the rental obligations remain with transferor p certainly under the facts presented there is a very strong argument under 153_f2d_323 8th cir that the respective transferees will not be entitled to claim any such deductions it follows that the transferor remains entitled to claim and will claim the deduction however we have found no legal authority directly on point for the latter conclusion possible theories considered have raised additional incongruities for example in substance the transferee is performing a bill paying service for the transferor p from spro-105569-00 that perspective p unquestionably retains the deduction this theory however arguably is inconsistent with an assumption of the liabilities by the transferee more specifically to the extent the leasehold position assumed by the transferee does not include a corresponding right to either use property or receive income from property transferred as part of the leasehold position the transaction in substance is treated as a qualifying sec_351 exchange of dollar_figure in return for transferee preferred_stock and the creation of an agency relationship whereby the transferee administers the payment of the liabilities with funds provided by the transferor while this argument has some potential it suggests that the liabilities were not in substance assumed by the transferee thus if this argument were made it would have to be made in the alternative to the primary arguments employing sec_351 sec_357 and sec_358 in determining the proper basis of the preferred_stock received from the transferee this alternative argument would of course apply only to the portion of the leasehold position assumed by the transferee that did not include a corresponding right to either use property or receive income from the transferred property re inapplicability of sec_165 we note that because the amount by which p’s basis in the z stock and thus sub’s basis in the z stock exceeds its value reflects an unrealized and unrecognized_loss the payment of the obligation this argument will be seriously undermined if the transferor is denied a deduction when the obligation is paid iii other considerations we considered application of sec_269 in the instant case sec_269 does not apply to the loss claimed on the sale of the preferred_stock because the transferor did not acquire control of the transferee by virtue of the acquisition of the preferred_stock nor does sec_269 apply to the loss claimed on the sale of the preferred_stock because the transferor is a partnership not a corporation spro-105569-00 while it is our understanding that the year in which the lease_stripping transaction occurred is frequently closed for purposes of the statute_of_limitations the circumstances of those transactions determine the basis and therefore the tax consequences in subsequent years and subsequent transactions accordingly factual development by necessity may need to be done with respect to years for which the statute has passed in addition we note that there is a variation of this transaction in which the property transferred in the first purported sec_351 exchange is the property subject_to the leasehold interests as opposed to the leasehold interests our tentative position is that the analysis would not differ because we would treat the obligation to provide the use of the property no different from the obligation to make rent payments we will however coordinate that issue with cc ita and provide supplemental advice as appropriate in the course of working a particular case additional arguments or counter arguments may be raised by individual taxpayer and the facts may suggest additional arguments to be made by the service in that event please contact our office for additional information or advice this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views prior to any disclosure assistant chief_counsel corporate by alfred c bishop branch chief cc corp
